Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
 No Claim appear generic to the following disclosed patentably distinct species:

Species I: Figs.  5 and 6 illustrating a heat exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, and a passive bypass fluidly coupled to and extending between the inlet and outlet plena.  
Sub-Species I-a: Fig. 7 illustrating the passive bypass forming two passive bypass ducts with a kidney-shaped cross-section.
Sub-Species I-b: Fig. 8 illustrating the passive bypass forming a single bypass duct with an elliptical cross-sectional shape.
Sub-Species I-c: Fig. 9 illustrating the passive bypass forming a single bypass duct with a circular cross-section.

Species II: Figs. 10-11 illustrating a heat exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, and a passive bypass surrounding the inlet plenum.

  

Species III: Figs. 12-13 illustrating a heat exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, the inlet plenum having an enlarged portion and a passive bypass surrounding the enlarged portion.

Species IV: Figs. 14-15 illustrating a heat exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, a core between the inlet and outlet housing, and a passive bypass flow path extending centrally through the core. 

Species V: Fig. 16 illustrating a heat exchanger having an exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, a core between the inlet and outlet housing, and a passive bypass flow path extending from the core to the outlet plenum.

Species VI: Fig. 17 illustrating a heat exchanger having an inlet and outlet plenum housings defining an inlet and outlet plena, a core between the inlet and outlet housing, and
a passive bypass flow path 210 extending peripherally through the core  between the inlet and outlet plenum housings.
 Sub-Species VI-a Fig. 18 illustrating three passive bypass flow paths positioned adjacent to an exterior of the core and completely surrounded by fluid passages. 
Sub-Species VI-b Fig. 19 illustrating three passive bypass flow paths are positioned partially centrally within the core, and partially surrounded by fluid passages 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species and sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to M. Lyon (Reg. # 79,044) on 07/20/2022 to request an oral election to the above restriction requirement, but did not result in an election being made over the phone.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                               /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741